DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Particularly, lines 1-5 present an ambiguity of subject matter which the inventor regards as the invention, where the preamble in claim 1 recites, 
“A plug for a buckle, the buckle including a plug and a socket that are configured to be coupled to each other or uncoupled from each other and to be respectively attached to  predetermined members,” and then immediately recites “the plug comprising: an attachment portion configured to be attached to the predetermined members;”. 
The repeated recitation of “A plug” and “a plug” in line 1 appears to present either a  double inclusion of a plug, or of a requirement of two plugs.  Furthermore, lines 3-5 require “the plug comprising: an attachment portion configured to be attached to the predetermined members”, which presents an ambiguity of the claimed subject matter since it is not understood how the plug can be attached to each of the “predetermined members”.  The attachment portion of the plug appears configured for attachment to one of the predetermined members. 
Claims 2-20 are also rejected for the above reasons since they are either directly or indirectly dependent from claim 1.
For the purpose of this Office action, the examiner considers the claim(s) to be drawn to a single plug (i.e., “A plug”), and the “buckle” and “socket” are not positively claims, but recited as an intended use of the claimed “plug”, by the recitation of “for a buckle” (line 1 of claim 1), and such that the buckle includes a socket. 
Applicant is required to correct the ambiguity in the claim language to clarify the scope of the claimed invention.
Claim 6 recites the limitation "the protruding ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the protruding ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Kaneko et al. (U.S. Patent No. 8,365,368).
Kaneko et al. (‘368) disclose a plug (A; as depicted in at least Figs. 1-3, 5 and 6) for a buckle (1), the buckle (1) including the plug (A) and a socket (B, as depicted in at least Figs. 1-4) that are configured to be coupled to each other (see Fig. 3) or uncoupled from each other (see Fig. 2) and to be respectively attached to predetermined members (2, 3), the plug (A)  comprising: 
an attachment portion (10) configured to be attached to (one of) the predetermined members (2, as depicted in Figs. 1-3); 
a pair of leg portions (20, 20) protruding in the same direction away from the attachment portion (10);
extending portions (41, 41) extending in a direction from tip end portions (at 30) of the pair of leg portions (20, 20) toward base end portions (21, 21) of the leg portions (20, 20); 
a coupling piece (12A) coupling the base end portions (21, 21) of the pair of leg portions (20, 20);
a first restricting portion (52) that is located at an intermediate portion of the coupling piece (12A, as depicted in at least Figs. 1-3) and faces extending ends (ends of 42 connected to each respective section 41) of the extending portions (41, 41); and 
second restricting portions (50, 50) that protrude from two sides (e.g., 14, 14, as shown in Figs. 1 and 2) in a longitudinal direction (as depicted in at least Figs. 1-3) of the coupling piece (12A) in a manner of sandwiching the first restricting portion 52), extend in a protruding direction of the leg portions (20, 20), and face inner side surfaces (i.e., an inner side surface of each leg portion facing rib 51 of each respective portion 50, as shown in at least Figs. 1 and 2) of the leg portions (20, 20).
Allowable Subject Matter
Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buckle plug structure is also represented by those of Kaneko (U.S. Patent No.  9,585,441), Lin (U.S. Patent No. 10,820,666), Matoba (U.S. Patent No. 7,111,368), and Takazakura (U.S. Patent No. 9,113,680). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677